Ostrander, J.
I am impressed, that the act, the violation of which is relied upon to establish the negligence of defendant, cannot be held to apply to the machinery in charge of plaintiffs decedent. Plainly, the water tank and its machinery was not a factory, storehouse, or warehouse. The act should be made effective, as a police regulation, having reference to its scope and purposes as evidenced by the language employed. To make it apply to windmills, or to pumps operated by gasoline engines, upon farms, would be, I think, a plain extension of the scope and purpose of *141the act. And yet, if held to apply in the case at bar, no sound reasoning can except from its operation such, farm machinery. I disagree, therefore, with Mr. Justice Bird upon the third point stated in his opinion, and hold that the judgment should be reversed and a new trial granted.
Stone, Moore, and Steere, JJ., concurred with Ostrander, J. Brooke, C. J., concurred in the result.
The late Justice McAlvay took no part in this decision.